                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                          CIVIL ACTION NO. 4:18-CV-00177-HBB


STEPHANIE PITTMAN                                                                   PLAINTIFF


VS.


NANCY A. BERRYHILL, Acting
Commissioner of Social Security                                                   DEFENDANT


                         MEMORANDUM OPINION AND ORDER

                                        BACKGROUND

       Before the Court is the complaint (DN 1) of Plaintiff, Stephanie Pittman, seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 12) and Defendant (DN 24) have filed a Fact and Law Summary. For the reasons

that follow, the undersigned orders that judgment be granted in favor of the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Order entered March

21, 2019 (DN 11), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.




                                                1
                                      FINDINGS OF FACT

       Pittman filed an application for disability insurance benefits and a period of disability on

September 18, 2015 (Tr. 176-182). Pittman alleged that she became disabled on October 18, 2014

as a result of bipolar and dissociative identity disorder (Tr. 211). Administrative Law Judge

Michael Scurry (AALJ@) conducted a hearing on April 1, 2016 in Evansville, Indiana. Pittman

was present and represented by Sara Diaz. Also present and testifying were Tammy Sutton,

LCSW, Pittman’s therapist, and Robert E. Breslin, MS CRC, an impartial vocational expert.

       In a decision dated March 28, 2018 the ALJ evaluated this adult disability claim pursuant

to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 18-31). At

the first step, the ALJ found Pittman has not engaged in substantial gainful activity since October

18, 2014 through her date last insured, December 31, 2017 (Tr. 18). At the second step, the ALJ

determined that Pittman=s bipolar disorder, panic disorder, dysphoric disorder, and cannabis abuse

are Asevere@ impairments within the meaning of the regulations (Tr. 18). At the third step, the

ALJ concluded that Pittman does not have an impairment or combination of impairments that

meets or medically equals one of the listed impairments in Appendix 1 (Tr. 19).

       At the fourth step, the ALJ found Pittman has the residual functional capacity to perform a

full range of work at all exertional levels but with the following non-exertional limitations: she

can understand, remember, and apply information for unskilled, routine, simple tasks; she can

concentrate, persist, and maintain pace for such tasks due to moderate limitations; and she can

interact with others occasionally (Tr.21-22). Relying on testimony from the vocational expert,

the ALJ found that Pittman is able to perform past relevant work as a sign carrier (Tr. 29).



                                                2
Therefore, the ALJ concluded that Pittman has not been under a Adisability,@ as defined in the

Social Security Act, from October 18, 2014 through the date of last insured (Tr. 31).

       Pittman timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

253-259). The Appeals Council denied Pittman=s request for review of the ALJ=s decision (Tr. 1-

7).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Pittman=s request for review of the

ALJ=s decision (Tr. 1-7). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

                                                3
the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?




                                                 4
                 3)      Does the claimant have an impairment that meets or
                         medically equals the criteria of a listed impairment within
                         Appendix 1?

                 4)      Does the claimant have the residual functional capacity to
                         return to his or her past relevant work?

                 5)      Does the claimant’s residual functional capacity, age,
                         education, and past work experience allow him or her to
                         perform a significant number of jobs in the national
                         economy?

Here, the ALJ denied Plaintiff=s claim at the fourth step.

    1. Tammy Sutton, LCSW

        Pittman’s first contention is that the ALJ erroneously failed to give controlling weight to

the opinion of her treating therapist, Tammy Sutton, LCSW (DN 12 PageID # 924). Ms. Sutton

submitted a Mental Residual Functional Capacity Questionnaire and appeared at Pittman’s hearing

before the ALJ (DN 9-7 PageID # 833, Tr. 53-58). She opined that Pittman’s mental disorders

were so severe that it is “impossible for Pittman to work” (DN 9-7 PageID # 833).

        In response, the Commissioner argues that the ALJ properly considered Ms. Sutton’s

opinion. The Commissioner emphasizes that Ms. Sutton is not an acceptable medical source

under the regulations and her opinion was inconsistent with other medical evidence in the record

(DN PageID # 976-977).

        Social Security regulations require Administrative Law Judges to evaluate every medical

opinion in the record. 20 C.F.R. §§ 404.1527(c), 416.927(c).1 The process of assigning weight



1 Effective March 26, 2012, the numbering of the treating physician rules changed. Section 416.927(d)(2) became
416.927(c)(2), and section 404.1527(d)(2) became 404.1527(c)(2).


                                                       5
to medical opinions in the record begins with a determination whether to assign controlling weight

to the medical opinion of the treating source. The “treating physician rule” mandates that the ALJ

give a treating physician’s medical opinion controlling weight if it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.” 20 C.F.R. §§ 404.1527(c), 416.927(c); Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 375-76 (6th Cir. 2013). If controlling weight is not assigned

to the treating source’s opinion, the Administrative Law Judge must provide “good reasons” for

doing so. The reasons must be supported by the record and sufficiently specific to make clear to

reviewers the weight given to a treating source’s opinion and the reasons for the assigned weight.

Gayheart, 710, F.3d at 376. (citing Soc. Sec. Rul. No. 96-2p, 1996 WL 374188, at 5 (Soc. Sec.

Admin. July 2, 1996)). If a treating physician opinion is not granted controlling weight an

administrative law judge must then consider the factors in paragraphs (c)(1)-(6)2 of this section in

deciding how much weight to accord each of the medical opinions in the record. 20 C.F.R. §§

404.1527(c), 416.927(c).

         The procedural requirements for assigning weight to the opinion of a treating source and

providing “good reasons” for that weight serve both to ensure adequacy of review and to give the

plaintiff a better understanding of the disposition of her case. Cole v. Astrue, 661 F.3d 931, 939

(6th Cir. 2011) (citing Rogers v. Comm’r, 486 F.3d 234, 242 (6th Cir. 2007)). “These procedural

requirements are ‘not simply a formality’ and are intended ‘to safeguard the plaintiff's procedural



2 These factors are: 1) The length of the treatment relationship and frequency of examinations; 2) nature and extent
of the treatment relationship; 3) the relevant evidence that the treating physician relies upon; 4) the consistency of the
opinion with the record as a whole; 5) specialization of the treating physician.


                                                            6
rights.’” Cole, 661 F.3d at 937. The Sixth Circuit has indicated it will not hesitate to remand

when it encounters decisions from Administrative Law Judges that do not comprehensively set

forth the reasons for the weight assigned to a treating physician's opinion. Id. at 939 (citations

omitted).

       Here, the ALJ found that Pittman can perform a full range of work at all exertional levels

with some non-exertional limitations (Tr. 21-22). Pittman argues that to reach this conclusion,

the ALJ erroneously discounted the opinion of Tammy Sutton, a licensed clinical social worker.

Notably, Licensed Clinical Social Workers are not acceptable medical sources whose opinion can

be considered for controlling weight. 20 C.F.R. § 404.1502(a). However, an administrative law

judge is obligated to review all medical evidence in the record and should review even non-

acceptable medical sources considering the factors in 20 C.F.R. 404.1527(c). An administrative

law judge has broad discretion to assign these opinions any appropriate weight based on the

evidence of record. Noto v. Commr. Of Soc. Sec., 632 Fed. Appx. 243, 248-49 (6th Cir. 2015).

       Ms. Sutton opined that Pittman’s “anxiety makes it impossible for her to work with others

for sustained periods of time without meltdowns” (Tr. 833). The ALJ attached “very little

weight” to Ms. Sutton’s questionnaire responses and hearing testimony. The ALJ noted that Ms.

Sutton is not an acceptable medical source and is not able to diagnose Dissociative Identity

Disorder (DID), a fact Sutton admitted several times. The ALJ observed that Sutton treated

Pittman as if a diagnosis of DID were a foregone conclusion, yet she never referred Pittman to a

psychologist or a psychiatrist for testing (Tr. 27). While underdoing treatment with Ms. Sutton,

Pittman visited Drs. Goodwyn and Harmon, neither observed any signs of DID (Tr. 441). Dr.

Harmon observed “no signs of any difficulty or distress” (Tr. 465). On August 5, 2015, Dr.

                                                7
Harmon assigned Pittman a GAF score in the range of 70-75—indicating that “if symptoms are

present, they are transient and expectable reactions to psychosocial stress” (Tr. 27, 441). Ms.

Sutton’s records do discuss Pittman’s alleged blackouts and memory loss, but those apparently

only occur when Pittman has slipped into one of her alternate personalities—a condition in which

Sutton is not qualified to assess. Ms. Sutton also did not at all address Pittman’s daily use of

marijuana in her assessment. Finally, the ALJ noted that Ms. Sutton’s opinion that Pittman’s

anxiety “makes it impossible for her to work” is a determination exclusively reserved for the

Commissioner and bears no weight (Tr. 27).

       The ALJ has full discretion to weigh medical opinions for “other sources.” It may be

appropriate to give controlling weight to the an “other source” if the source has “seen the individual

more often than the treating source, has provided better supporting evidence and a better

explanation for the opinion, and the opinion is more consistent with the evidence as a whole.” SSR

06-03p (citing 20 C.F.R. § 416.927). However, the ALJ’s analysis makes clear that is not the case

here. Ms. Sutton’s opinions differ from other evidence in the medical record and she is not

qualified to diagnose and treat DID. Review by this Court is limited to determining whether the

ALJ’s decision is supported by substantial evidence and the correct legal standards were applied.

Cotton v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs.,

974 F.2d 680, 683 (6th Cir. 1992). Substantial evidence may support a conclusion, even if that

same evidence could support the opposite conclusion. The ALJ’s decision to afford the opinion

little weight is supported by substantial evidence and therefore cannot be overturned.




                                                  8
   2. State Agency Consulting Physicians

       Pittman argues that the ALJ improperly assigned “great weight” to the opinion of state

agency consulting psychologists—Drs. Prout and Vandivier.            Pittman contends that the

psychologists’ “cursory review” of Pittman’s medical records should have resulted in a lower

assignment of weight (DN 12 PageID # 928). The Commissioner argues that the ALJ’s decision

is supported by substantial evidence and should not be disturbed (DN 24 PageID # 980).

       The regulations provide that Administrative Law Judges “must consider” the medical

findings of state agency medical or psychological consultants because they “are highly qualified

and experts in Social Security disability evaluation.” 20 C.F.R. §§ 404.1513a(b)(1),

416.913a(b)(1). Generally, a non-examining physician’s report is entitled to less weight than the

reports of other physicians who examined the claimant. Allen v. Califano, 613 F.2d 139, 145 (6th

Cir. 1980). When the opinion of a non-examining State agency medical/psychological advisor is

consistent with the record, the opinion represents substantial evidence to support the

Administrative Law Judge’s decision. See Atterbery v. Sec’y of Health & Human Servs., 871

F.2d 567, 570 (6th Cir. 1989); Hale v. Sec’y of Health & Human Servs., 816 F.2d 1078, 1082-83

(6th Cir. 1987) (per curiam).

       AThe opinions of physicians or psychologists who do not have a treatment relationship with

the individual are weighed by stricter standards, based to a greater degree on medical evidence,

qualifications, and explanations for the opinions, than are required of treating sources.@ Id. For

this reason the opinions of non-examining state agency psychological advisers can be given weight




                                                9
only to the extent they are supported by the evidence in the record.3 20 C.F.R. §§ 404.1527(f),

416.927(f); see also Atterbery v. Sec’y of Health & Human Servs., 871 F.2d 567, 570 (6th Cir.

1989) (Opinions of a non-examining State agency psychological adviser that are consistent with

the evidence of record represent substantial evidence to support the Administrative Law Judge=s

findings). The ALJ must explain the rationale for their findings so that a subsequent reviewer or

court can understand the decision. SSR 17-2p.

       Procedural requirements for assigning weight to medical opinions are ‘not simply a

formality’ and are intended ‘to safeguard the claimant's procedural rights.’” Cole, 661 F.3d at

937 (citing Wilson, 378 F.3d at 544). Remand is necessary when decisions from Administrative

Law Judges do not comprehensively set forth the reasons for the weight assigned to a treating

physician's opinion. Id. at 939 (citations omitted). However, a violation of these procedural

requirements can be deemed “harmless error” if one of the following requirements is satisfied:

               (1) a treating source's opinion is so patently deficient that the
               Commissioner could not possibly credit it; (2) if the Commissioner
               adopts the opinion of the treating source or makes findings
               consistent with the opinion; or (3) where the Commissioner has met
               the goal of § 1527(d)(2) ... even though she has not complied with
               the terms of the regulation.

       The Court must review the decision to determine whether it implicitly provides sufficient

reasons for rejecting the treating source’s opinion. Hall v. Comm’r of Soc. Sec., 148 F. App’x


3 In making this assessment consideration should be given to such factors as the supportability
of the opinion in light of all of the evidence in the record (not just the evidence in the record at
the time the opinion was rendered), the consistency of the opinion with the record as a whole
(including other medical opinions), and any explanation for the opinion provided by the non-
examining State agency psychological consultant. Social Security Ruling 96-6p, 1996 WL
374180, at *2 (July 2, 1996).


                                                  10
456, 464 (6th Cir. 2005). Cole, 661 F.3d at 940. The failure to follow the Agency’s procedural

rule does not qualify as harmless error where the Court cannot engage in “meaningful review” of

the ALJ’s decision.     Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004).

Although the Commissioner must provide a statement discussing the evidence and reasons on

which the decision is based, 42 U.S.C. § 405(b)(1), the undersigned finds that the ALJ's omission

of any discussion of the reasons for assigning great weight of Drs. Prout’s and Vandivier’s report

was harmless error. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535-536 (6th Cir. 2001).

       Here, the ALJ discussed Dr. Prout’s opinion at length and noted Dr. Vandivier reviewed

and agreed with Dr. Prout’s (Tr. 19, 27). The ALJ noted that Dr. Proust reviewed the record from

the Disability Determination Services (DDS) and he found that Pittman had only mild limitations

in her activities of daily living; moderate limitations in her ability to maintain social functioning;

moderate restrictions in her ability to maintain concentration, persistence, or pace; and no episodes

of decompensation of extended duration (Tr. 19, 85). Dr. Vandivier assessed Dr. Prout’s opinion

and concurred with the findings at the reconsideration stage on March 28, 2016 (Tr. 98). Both

also found Pittman was “able to understand and remember routine, simple to detailed tasks” (Tr.

88, 100). She can relate with others “with some degree of social demands” and can adapt to

“expected, predictable, routine” tasks (Tr. 88).

       Despite the ALJ’s careful description of Drs. Prout and Vandivier’s opinions, Pittman is

correct that the ALJ only “offered one conclusory sentence” explaining his decision to afford them

great weight (DN PageID # 928). This is an error, but a harmless one. The ALJ thoroughly

reviewed the subjective and objective evidence in the record (Tr. 19-28). He concluded that

Pittman’s medically determinable impairments could reasonably be expected to cause the alleged

                                                   11
symptoms; but found Pittman’s statements concerning the intensity, persistence, and limiting

effects of theses symptoms are not entirely consistent with objective medical evidence and some

subjective evidence in the record (Tr. 28). Throughout his opinion, the ALJ explained how each

bit of evidence contributed to this finding.

        The majority of objective medical evidence in the record, including Drs. Prout and

Vandivier’s recommendations do not suggest Pittman is disabled. For example, Amber Wheeler,

NP assessed Pittman had bipolar disorder, depressed phase of moderate severity, cannabis abuse,

and cocaine dependence in remission.           She provided a GAF score of 52—indicating only

moderate symptoms (Tr. 310). Later treatment at River Valley Behavioral Health diagnosed

Pittman’s mood as “euthymic.” No abnormal thoughts were reported, and it was recommended

that she lower her medication dosage (Tr. 24). David Harmon, DO described Pittman as “very

pleasant” with “good insight and judgment” and “no psychosis.” He assigned her a GAF score of

70-75, but added it was “highly variable” (Tr. 25, 441). After a second appointment with Dr.

Harmon, Pittman was doing “very well” and was in “full remission”. He detected “no signs of

difficulty or distress” (Tr. 26, 465).

        Erik Goodwyn, MD, at the University of Louisville Psychiatry similarly diagnosed Pittman

with a “euthymic” mood. She presented as fully oriented. Her thought processes were goal

directed with logical thought content. Dr. Goodwyn diagnosed a fully intact short term and long-

term memory. Pittman was attentive and focused, and her insight and judgment were good (Tr.

26, 475). Even Ms. Sutton’s more severe diagnose, which was legitimately discounted by the

ALJ for the reasons described above, does not consistently describe the severe symptoms of which



                                                  12
Pittman complains. Sutton initially ruled out DID as a diagnosis (Tr. 25, 388). After one visit

she opined, “it was difficult to determine if any acting [was] involved” (Tr. 28, 560).

       It is clear from the record that the ALJ thoroughly reviewed the medical evidence. He

engages with each piece of evidence and explains why it doesn’t demonstrate the severity of

symptoms Pittman alleges—the only outlier being Ms. Sutton’s opinion.             The undersigned

concludes that the ALJ has met the goal of § 1527(d)(2), even if he did not adequately explain his

reasons for assigning Drs. Prout and Vandivier great weight, it is clear that he viewed them as

consistent with the vast majority of the medical evidence in the record. Therefore, the ALJ’s error

is harmless and his finding supported by substantial evidence.

   3. Pittman’s Testimony

       Pittman’s next argument is that the ALJ erroneously failed to accept her testimony as fully

credible and did not give sufficient reasons for doing so (DN 12-1 PageID # 929).              The

Commissioner disagrees, arguing substantial evidence supports the ALJ’s finding that Pittman’s

testimony was less than fully credible.

       An ALJ’s findings concerning the credibility of an applicant are afforded “great weight

and deference.” Walters v. Commissioner of Soc. Sec., 127 F.3d 525 (6th Cir. 2997). An

individual’s statements of symptoms alone are not enough to establish a physical or mental

impairment or disability. However, if an individual alleges impairment-related symptoms, the

ALJ must evaluate those symptoms using a two-step process set forth in the regulations. SSR 16-

3p. First, the ALJ must consider whether there is an underlying medically determinable physical

or mental impairment that could reasonably be expected to produce an individual’s symptoms.

Then the ALJ evaluates the intensity and persistence of those symptoms to determine the extent to

                                                13
which the symptoms limit an individual’s ability to perform work-related activities for an adult to

function independently, appropriately, and effectively. Id.

       It is rare that a reviewing court substitute its impressions on the veracity of a witness for

those of the trier of fact. Gooch v. Sec’y of Health and Human Servs., 833 F.2d 589, 592 (6th

Cir. 1987). The undersigned sees no reason to do so here. The ALJ must assess a claimant’s

subjective testimony and determine the extent to which the symptoms can reasonably be accepted

as consistent with the objective medical evidence and other evidence in the individual’s record.

The above analysis shows that the ALJ thoroughly examined the medical evidence in the record.

The majority of which does not indicate that Pittman is disabled. There is certainly no objective

medical evidence that diagnoses Pittman with DID. The only medical provider who suggested it

was a possibility was Ms. Sutton, who is not qualified to make such a diagnosis. Simply put,

there is a dearth of objective medical evidence supporting Pittman’s claim that she suffers from a

medical determinable impairment that could reasonably be expected to produce the symptoms she

alleges.

       Reports of Pittman’s daily activities also don’t indicate the severity of symptoms that she

claims. See SSR 16-3p (the ALJ may consider evidence of individual’s daily activities when

assessing credibility). A claimant’s ability to perform household and social activities on a daily

basis is contrary to a finding of disability. Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir. 1993).

Despite claims of inability to interact with others, Pittman reported making new friends and being

involved in church (Tr. 20, 432). Several points in the record indicate that Pittman is social and

enjoys attending parties (Tr. 20, 223, 512). Pittman has no difficulties with managing herself.

Mr. Pittman reported his wife has no issues with personal care. She feeds, bathes, and clothes their

                                                14
three children, cleans the house, does laundry, works the budget, and pays the bills. She shops

for all household items and groceries (Tr. 21, 228). Ms. Wolfe, who lived with Pittman for one

year, submitted a third-party report that contradicted several of Pittman’s claims (Tr. 218-226).

She reported that Pittman spends time with others and likes to socialize (Tr. 223). She goes to

parties with friends and attends family functions and has no problem getting along with others (Tr.

223-224). She even accused Pittman of faking unusual behavior to get special treatment or

sympathy and is “always looking for a handout” (Tr. 225, 226).

       This Court is limited in determining whether the findings set forth by the Commissioner

are supported by substantial evidence. 42 U.S.C. § 405(g); Cotton v. Sullivan, 2 F.3d 692, 695

(6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680, 683 (6th Cir. 1992), and

whether the correct legal standards were applied. Landsaw v. Sec’y of Health & Human Servs.,

803 F.2d 211, 213 (6th Cir. 1986). The Court Amay not try the case de novo, nor resolve conflicts

in evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)). The

undersigned sees no reason to alter the ALJ’s findings concerning Pittman’s credibility, especially

given the great weight and deference they should be afforded. Both the objective and subjective

evidence in the record suggests that Pittman is not disabled, the ALJ fully engaged with this

evidence, and determined Pittman’s subjective claims were not credible.          This decision is

supported by substantial evidence.

   4. Combined effect of Pittman’s Impairments

       Pittman next argues that the ALJ committed reversible error by failing to determine that

the combined effects of Ms. Pittman’s impairments rendered her totally disabled (DN 12-1 PageID

                                                15
# 930). She claims the ALJ only recognized Pittman’s bipolar disorder, panic disorder, and

dysphoric disorder and failed to recognize PTSD, DID, and depression. She argues that this

oversight renders the ALJ’s decision unsupported by substantial evidence. The Commissioner

responds in opposition, arguing that the ALJ fully considered the medical evidence and the

combined effects of all Pittman’s impairments. The Commissioner contends the ALJ’s decision

is supported by substantial evidence and not subject to remand or reversal (DN 24 PageID # 986).

        Pittman’s argument is without merit. Notably, she does not cite any medical evidence that

shows that the combination of her impairments renders her disabled. She instead blames the ALJ

for not ordering a psychologist or psychiatrist to assess if Pittman has DID, despite it being her

burden to fully develop the medical record. As has been stated, there is no evidence in the record,

other than her own subjective assertions, that Pittman has DID. Ms. Sutton was not qualified to

make such a diagnosis and did not refer Pittman to a psychologist or psychiatrist (Tr. 27, 65).

        Discussing multiple impairments individually does not mean the Administrative Law

Judge failed to consider the combined effect of those impairments where the Administrative Law

Judge specifically referred to a “combination of impairments” in finding the claimant does not

meet the listings. Loy v. Sec’y of Health & Human Servs., 901 F.2d 1306, 1310 (6th Cir. 1990)

(citing Gooch v. Sec’y of Health & Human Servs., 833 F.2d 589, 592 (6th Cir. 1987)). Here, the

ALJ discussed Plaintiff’s multiple impairments individually but, at the third step, he also

specifically referred to a “combination of impairments” in finding Plaintiff does not meet the

listings (Tr. 19-22).



    5. ALJ Speculation and Bias

                                                16
       Pittman claims the ALJ “clearly appeared to have bias against Ms. Pittman throughout the

decision” (DN PageID # 932). She alleges the ALJ accused Ms. Pittman of faking DID and

traumas in her past. She argues that the ALJ speculated that Pittman does not have DID rather than

objectively analyzing the medical evidence. Pittman’s argument is without merit.

       “[A]n ALJ must not substitute his own judgment for a physician’s opinion without relying

on other medical evidence or authority in the record.” Rohan v. Chater, 98 F.3d 966, 968 (7th Cir.

1996). ALJs must not succumb to the temptation to play doctor and make their own independent

medical findings. Lennon v. Apfel, 191 F.Supp.2d 968, 977 (W.D. Tenn. 2001). That did not

occur here. The ALJ did not play doctor and unilaterally determine Pittman does not have DID.

There is in fact no legitimate diagnosis of DID in the medical record, which Pittman has the burden

to produce. Similarly, the ALJ does not accuse Pittman of lying, but simply points out evidence

in the record that suggests she might be. Ms. Wolfe accused Pittman of faking unusual behavior

to get special treatment or sympathy and of “always looking for a handout” (Tr. 225, 226). Even

Ms. Sutton considered the possibility of Pittman faking noting “it was difficult to determine if any

acting [was] involved” (Tr. 28, 560) and if “[Pittman] is faking the DID she has definitely done

her homework on how to present” (Tr. 28, 396). Pittman’s accusations of bias are unfounded.

   6. Step Four and Five

       Pittman’s final argument is that there is not substantial evidence supporting the ALJ’s

finding that jobs existed in the regional or national economy consistent with the adopted residual

functional capacity (DN 12-2 PageID # 933). The Commissioner argues that Pittman’s argument

must fail. An impartial vocational expert testified Pittman could perform past relevant work as a



                                                17
sign carrier at Step Four, therefore the decision is supported by substantial evidence (DN 24

PageID # 988).

       At the fourth step in the sequential evaluation process, the Administrative Law Judge

makes findings regarding the weight assigned to medical source statements in the record4, the

claimant=s credibility 5 , the claimant=s residual functional capacity 6 , the physical and mental

demands of the claimant=s past relevant work, and the claimant=s ability to return to the past

relevant work. See 20 C.F.R. §§ 404.1520(e), 416.920(e). In regard to the last finding, the

relevant inquiry is whether the claimant can return to his past type of work rather than just her past

job. Studaway v. Sec’y of Health & Human Servs., 815 F.2d 1074, 1076 (6th Cir. 1987).

       It is the claimant's burden at step four of the sequential evaluation process to show an

inability to return to any past relevant work, Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 19800),

or to prove that a past job should not be considered relevant. Smith v. Sec’y of Health & Human

Servs., 893 F.2d 106, 109-10 (6th Cir. 1989). By showing a medical basis for an impairment that




4 20 C.F.R. §§ 404.1527(c), 416.927(c).

5 In assessing a claimant=s residual functional capacity the Administrative Law Judge must
necessarily consider the subjective allegations of the claimant and make findings. 20 C.F.R. §§
404.1529, 416.929; Social Security Ruling 16-3p.

6 The residual functional capacity finding is the Administrative Law Judge=s ultimate
determination of what a claimant can still do despite his or her physical and mental limitations.
20 C.F.R. §§ 404.1545(a), 404.1546, 416.945(a), 416.946. The residual functional capacity
finding is based on a consideration of medical source statements and all other evidence in the
case record about what a claimant can do despite limitations caused by his or her physical and
mental impairments. 20 C.F.R. §§ 404.1529, 404.1545(a), 404.1546, 416.929, 416.945(a),
416.946.

                                                 18
prevents her from engaging in his particular occupation, the claimant establishes a prima facie case

of disability. Boren v. Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir. 1990).

       To support a finding that a claimant can perform past relevant work, the Commissioner=s

decision must explain why the claimant can perform the demands and duties of her past job as

actually performed, or as ordinarily required by employers throughout the national economy. See

Studaway, 815 F.2d at 1076; see also 20 C.F.R. §§ 404.1565, 416.965; Social Security Ruling 82-

61. Pursuant to Social Security Ruling 82-61, a claimant may be found "not disabled" if she

retains the residual functional capacity to perform the actual functional demands and duties of a

particular past relevant job and considering the medical records regarding plaintiff, the vocational

expert opined that plaintiff could perform her past relevant work. Here, the ALJ found that

Pittman could perform past relevant work as a sign carrier. That finding was based on the

testimony of an impartial vocational expert. Therefore, it is supported by substantial evidence

and cannot be overturned by this Court.

       Pittman presents additional argument concerning Step Five in the sequential evaluation

process. She contends that testimony provided by the vocational expert cannot be relied upon

because it was based on outdated job descriptions in the Dictionary of Occupational Titles. The

undersigned declines to review this argument, because it is effectively moot. The ALJ found that

Pittman was not disabled because she can perform past relevant work.            That decision was

supported by substantial evidence. Therefore, Pittman is not disabled under Social Security

regulations. However, the ALJ did include “alternative findings for step five of the sequential

evaluation process.” Pittman takes issue with these findings, but even if this Court agreed with

her, it could not grant relief because the ALJ found Pittman not disabled at Step Four.

                                                19
                                     ORDER

IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

IT IS FURTHER ORDERED that judgement is GRANTED for the Commissioner.




February 20, 2020




Copies:             Counsel




                                        20
